Citation Nr: 1434988	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-41 235	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including generalized anxiety disorder not otherwise specified (NOS) alleged to be the result of sexual harassment or military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1995 to April 1996.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In January 2014, as support for her claim, she testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.  The Board held the record open an additional 90 days following the hearing, so until April 2014, to allow the Veteran time to obtain and submit supporting medical nexus evidence - specifically, to etiologically link her psychiatric disorder to the MST she alleges occurred during her military service.  Unfortunately, however, no such additional evidence was submitted.  Partly because of this, the claim requires further development before being decided on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran had a VA compensation examination in April 2010 to determine the etiology of her psychiatric disorder - specifically insofar as its posited relationship with events (MST) she says occurred during her military service.  At the conclusion of that evaluation the VA examiner diagnosed anxiety disorder NOS and noted that, as the records concerning the Veteran's service verified that she had complained about military sexual harassment, it most likely had occurred.  However, the examiner then went on to state that she nonetheless could not tie in the Veteran's current anxiety disorder as having any relation to the incidents in service.  The examiner therefore did not provide the required correlation ("nexus") between the anxiety disorder and the Veteran's service, which is a prerequisite to granting service connection.  But as the examiner did not fully explain her opinion or provide supporting rationale, another examination and opinion are needed to assist in deciding this claim.  All more recent treatment records also should be obtained and considered, especially seeing as though the Veteran did not submit the additional medical nexus opinion during the months immediately following her hearing that she indicated would be forthcoming.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the Veteran's treatment records from the South Texas Veterans Health Care System, dated since May 2013, and from the Vet Center in San Antonio dated since June 2009.

The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).


2.  Upon receipt of all additional records, schedule another VA compensation examination for another medical nexus opinion concerning the etiology of the Veteran's anxiety disorder, NOS, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) that it or any other mental illness initially manifested during her active military service from April 1995 to April 1996, even if not complained about, diagnosed, or treated during her service.

To this end, the examiner must specifically comment on the Veteran's military sexual harassment, particularly an incident in January 1996 that the RO already has conceded occurred, as did the April 2010 VA compensation examiner.

It therefore is essential the claims file be made available to and reviewed by the examiner for the relevant history.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.


3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and her representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


